 IntheMatterofTHE RAUSCHNUT & MFG.Co.andINTERNATIONALUNION,UNITEDAUTOMOBILEWORKERS OF AMERICA, LOCAL 70(C.I.O.)Case No. C-1900.-Decided June 30, 1941.Jurisdiction:nut manufacturing industry._.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Harry L. Lodish,for the Board;Mr. John W.-.Scott,of Cleveland, Ohio, for the respondent.Mr. Halting Jones,of Cleveland, Ohio, for the Union.Mary M. Persinger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and ,amended charges duly filed by InternationalUnion, United Automobile Workers of America, Local 70 (C. I. 0.),herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Eighth Region(Cleveland, Ohio), issued.and duly served its complaint dated May6, 1941, against The Rausch- Nut & Mfg. Co., Cleveland, Ohio, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices the complaint allegedin substance that the respondent: (1) on or about February 5, 1941,discharged and at all times since refused to rehire one John Stebickand one Walter Chruszczak, because they had joined the Unionand/or had engaged in concerted activities with other employees forthe purposes of collective bargaining and other mutual aid and pro-tection, thereby discriminating in regard to their hire, tenure, terms,and conditions of employment, and discouraging membership in theUnion ; (2) on or about January 31, and February 3, 1941, circulatedand permitted the circulation of statements calculated to influence33 N. L. R. B., No. 15..71 70-DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Industrial Organizations, for the purposes of collective bargaining,or by neither; and2.Among all machine-shop employees, including machinists,machinist helpers, machinist apprentices, millwrights, pipefitters, heattreaters, blacksmiths, blacksmith helpers, grinders in the machineshop, drill-press operators who work under the master mechanics,welders in the machine shop, carpenters and electricians who workunder the master mechanics, diemakers, die repairmen, toolroomemployees, and boilerhouse employees, but excluding employeesdescribed in paragraph 1, above, to determine whether they desireto be represented by New Deal Lodge 404, International Associationof Machinists, affiliated with the American Federation of Labor, orby Steel Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining,or by neither.MR. EDWIN S. SMITH, concurring :The I. A. M. began its organizational activities in 1933, almost 8years before the S.W. O. C. commenced its. organization on anindustrial basis.During that period, the I. A. M. has successfullybargained with the Company in behalf of its members, all of whomare machine-shop workers.Under these circumstances I am of theopinion that an election of the sort provided for is permissible underthe rule which -I have enunciated in my concurring statements in.Matter, of The American Hardware Company 4and other similarcases.54Matter ofThe American Hardware CompanyandUnited Electrical andRadioWorkersof America,4 N. L. R. B: 412.6 SeeMatter of General Electric CompanyandLodge No. 70, InternationalAssociationof Machinists,20 N: L. R. B. 1030. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDits employees not to join or form labor organizations of their ownchoice or to designate their own representatives for the purposes ofcollective bargaining, but suggesting instead the formation of anunaffiliated organization or committee; (3) and by the foregoing acts,and conduct, interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act.On May 21,.1941, the respondent filed its answer, admitting certainallegations of the complaint but denying that it had engaged in thealleged unfair labor practices.Pursuant to notice, a hearing was held on June 9,1941, at Cleveland;Ohio, before Gustaf B. Erickson, the Trial Examiner duly desig-nated by the Chief Trial Examiner.All parties were representedby counsel and participated in the hearing.During the- hearing the respondent, the Union, and counsel forthe Board entered into a stipulation in settlement of the case.Thestipulation provides as follows :STIPULATIONIt is hereby stipulated and agreed by and among the BauschNut & Mfg. Co., (hereinafter called the Respondent), the In-ternational Union, United Automobile Workers of America, Local70 (C: I. 0.) (hereinafter called the Union), and Harry. L.Board, that :IUpon an Amended Charge duly filed by the Union, the Na-tionalLabor ' Relations Board (hereinafter called the Board)by the Regional Director for the 8th Region, acting pursuantto authority granted in Section 10 (b) of the ,National LaborRelations Act, 49 Stat. 449 (hereinafter, called the Act), andpursuant to Article II, Section 5 and Article IV, Section 1 oftheNational Labor Relations Board Rules and Regulations,Series 2, as amended, duly issued a Complaint and Notice ofHearing thereon on May 6, 1941, against the Respondent.II.,Respondent is and has been, since 1932, a Corporation or-ganized under and existing by virtue of the laws of the Stateof Ohio.The Respondent, at its plant located in the City ofCleveland, County of Cuyahoga, State of Ohio, is engaged inthe manufacture, of hexagonal-shaped nuts, largely for the auto-mobile industry.ii THE RAUSCH NUT & MFG. CO.73Raw materials used by the Respondent are steel and brassbars.The value of the raw materials purchased by the respond-ent annually is about Forty Thousand Dollars($40,000), ofwhich about ninety percent(90%) is purchased and transportedto -the.Respondent from outside the State of Ohio. The Re-spondent's annual sales amount to about Seventy-Five Thousand-($75,000)Dollars,of which over fifty percent(50%)is sold anddelivered outside the State of Ohio.III.Respondent is engagedin commercewithin themeaning ofSection 2 (6) of the Act.IV.The Union is a labor organization within the meaning ofSection 2(5) of the Act.V.The Respondent has offered John Stebick and Walter Chrusz-czak immediate and full reinstatement to their former positions,without prejudice to their seniority and other rights and privi-leges, and said John Stebick and Walter Chruszczak have de-clined reinstatement.r-VI.All parties hereto expressly waive further pleadings, theirright to a hearing and to the making of Findings of Fact andConclusions of Law by the Board, as set forth in, Section 10 (b)and (c) of the Act.VII.The Complaint, Notice of Hearing, and the Amended Chargemay be filed with the Chief Trial Examiner of the National La-bor Relations Board, together with this Stipulation and shall con-stitute the record in this case.VIII.This Stipulation is subject to the approval of the National La-bor Relations Board, and, upon this Stipulation being approvedby it, the said Board may enter an.Order to the following effect :1.The Respondent, its officers, agents, successors and assignsshall cease and desist from :(a)Circulating or permitting the circulation of statementscalculated to influence its employees not to join or form labor or-ganizations of their own choice. 74.DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Suggesting formation of unaffiliated- organizations orcommittees.(c)Discouraging its employees from designating their ownrepresentatives for the purposes of collective bargaining.(d)Discouragingmembership in the International Union,United Automobile Workers of America, Local 70 (C. I. 0.)or in any other labor organization ofits employees by discharg-ing or refusing to reinstate any of its employees or in any othermanner discriminating in regard to their hire or tenure of em-ployment or any term or condition of their employment.(e) In any other manner interfering with, restraining or co-ercing employees in the exercise of their right of self organiza-tion, to form, join or assist labor organizations to bargain col-lectively through representatives of their own choosing and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.2.The Respondent, its officers, agents, successors or assignsshall take the following affirmative action which will effectuatepolicies of the 'National Labor Relations Act :others employed in. a supervisory capacity that they shall notin any manner interfere with, restrain or coerce employees in theexercise of their rights to self organization, to form, join, orassist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mu,tual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.(b)Make whole John Stebick and Walter Chruszczak forany loss of,pay they may have suffered by reason of the dis-crimination against them by payment to John Stebick the sumof Three Hundred and Eighty-One Dollars and Seventy-FiveCents ($381.75) and to Walter Chruszczak the sum of FourHundred and One Dollars and Thirty-Six Cents ($401.36).(c)Post immediately in conspicuous places at its plant andmaintain for a period of at least sixty (60) consecutive days fromthe date of posting notices to its employees stating (1) that theRespondent will not engage in the conduct from which it isordered to cease and,desist in paragraphs 1-(a) to 1-(e) in-clusive of this Order; (2) that the Respondent will take theaffirmative action set forth in paragraphs 2-(a) to 2-(b) in-clusive of this Order; and (3) that the Respondent's employeesare free to become or remain members' of the International THE RAUSCH NUT & MFG. CO.75Union,UnitedAutomobileWorkers of America, Local 70(C. I. 0.), and that the Respondent will not discriminate againstany employees because of their membership or activity in thatorganization.,(d)Notify the Regional Director for the 8th Region, in writ-ing,within ten (10) days from the date of this-Order of thesteps the Respondent has taken to comply herewith.IX.It is further stipulated and agreed- that, any appropriate Cir-cuit Court of Appeals in the United States may, upon applica-tion by'the Board, enter its decree enforcing the Order of theBoard in the form above set out.Respondent waives its rightsto contest the entry of any such decree and its rights to receivenotice of the filing of the application for the entry of suchdecree.X.This stipulation contains the entire agreement between theparties, there being'no agreement of any kind, verbal or other-wise, which varies,. alters or adds to this stipulation.XI.This stipulation shall be of no force and effect unless and untilapproved by the Board and if not approved by, the Board noneof the statements'recited hereinabove may be used as ' evidencein any proceeding before the Board.On June 16,1941, the Board issued its order approving the abovestipulation,making it a part of the record in the case, and pursuanttoArticle II, Section 36, of National LaborRelations Board Rulesand Regulations-Series 2, as amended,transferring the proceedingto the Board for the purpose of entering a decision and order by theBoard pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, The Rausch Nut - & Mfg. Co., is an Ohio corpora-tion.At its plant at Cleveland, Ohio, it is engaged in the manufac-ture of hexagonal-shaped nuts,largely forthe automobile industry.Raw materials consisting of steel and brass bars of a value of about 76DECISIONS OF. NATIONAL -LABOR RELATIONS BOARD$40,000 are annually purchased by the respondent for use in its plant.About 90 per cent of such materials are purchased by the respondentoutside the State of Ohio-.- The respondent's annual sales amount'toabout $75,000.Over 50 per cent of its products are sold and 'deliv-ered by the respondent outside the, State of Ohio.The respondentconcedes that it is engaged in commerce within the meaning of Sec-tion 2 (6) of the Act..We find that the above described operations of the respondent.con-stitute a continuous flow of trade, traffic, and commerce among theseveral States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of. the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that the respondent, The Rausch Nut & Mfg. Co., Cleve-land,'Ohio, its officers, agents, successors, and assigns shall:1.Cease and desist from : .(a)Circulating or permitting the circulation of statements cal-culated to influence its employees not to join or form labororganizations of their own choice;,.(b) Suggesting formation of unaffiliated organizations . orcommittees ;(c) ' Discouraging its employees from designating their own rep-resentatives for the purposes of collective bargaining;(d)'Discouraging membership in the International Union, UnitedAutomobile Workers of America,. Local 70 (C. I. 0.) or in any otherlabor organization of its employees by discharging or refusing to rein-state, any of its employees or in any other manner discriminating inregard to their hire or tenure of employment or any term or conditionof their employment;(e) In any other manner interfering with, restraining,or coercingemployees in the exercise of their right to self organization, to form,join or assist labor organizations to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.-2.Take the following affirmative. action which will effectuate policiesof the National Labor Relations Act :(a) Inform all of its officers and agents, together with all othersemployed in a supervisory capacity that they shall not in any.mannerinterfere with, restrain or coerce employees in the exercise of theirrights to self organization, to form, join or assist labor organiza- THE RAUSCH NUT & MFG. CO.77tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection as guaran-teed in Section 7 of the National- Labor Relations Act;(b) - Make . whole John Stebick and Walter Chruszczak for anyloss of pay they may have suffered by reason of the discrimination'against them by payment to John Stebick the sum of Three Hundredand Eighty-One Dollars and Seventy-Five Cents ($381.75) and toWalter Chruszczak the sum of Four Hundred and One Dollars andThirty-Six Cents ($401.36) ;(c)Post immediately in conspicuous places at its plant and main-tain for a period of at least sixty (60) consecutive days from thedate of posting notices to its employees stating (1) that the respond-ent will not engage in the conduct from which it is ordered to ceaseand desist in paragraphs -1- (a) to 1- (e) - inclusive of this Order ;(2) that the respondent will take the affirmative action set forth inparagraphs 2-(a) to -2-(b) inclusive of this Order; and (3) thatthe respondent's employees are.free to become or remain members ofthe International Union, United Automobile Workers of America,Local 70 (C. I. O.),. and that the respondent will not discriminateagainst any employees because of their membership or activity inthat organization.(d)Notify the Regional Director for the 8th Region, in writing,'within ten (10) days from the, date of this Order of the steps therespondent has taken to comply herewith.